Case 15-38372        Doc 71     Filed 04/18/19     Entered 04/18/19 08:42:12          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 15-38372
         Louis Churnovic

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 11/11/2015.

         2) The plan was confirmed on 05/20/2016.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
12/02/2016, 05/05/2017.

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 01/04/2019.

         5) The case was dismissed on 02/15/2019.

         6) Number of months from filing to last payment: 39.

         7) Number of months case was pending: 41.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $3,000.03.

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 15-38372      Doc 71    Filed 04/18/19        Entered 04/18/19 08:42:12                 Desc         Page 2
                                                  of 3



 Receipts:

        Total paid by or on behalf of the debtor               $5,286.27
        Less amount refunded to debtor                             $0.00

 NET RECEIPTS:                                                                                     $5,286.27


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                $4,000.00
     Court Costs                                                              $0.00
     Trustee Expenses & Compensation                                        $282.61
     Other                                                                    $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                 $4,282.61

 Attorney fees paid and disclosed by debtor:                    $0.00


 Scheduled Creditors:
 Creditor                                      Claim         Claim            Claim        Principal      Int.
 Name                                Class   Scheduled      Asserted         Allowed         Paid         Paid
 CAPITAL ONE BANK USA            Unsecured      1,628.00       1,666.36         1,666.36           0.00       0.00
 CAPITAL ONE BANK USA            Unsecured         817.00        848.50           848.50           0.00       0.00
 CAPITAL ONE BANK USA            Unsecured         570.00        599.01           599.01           0.00       0.00
 CERASTES LLC                    Unsecured         531.00        531.15           531.15           0.00       0.00
 COMENITY CAPITAL BANK           Unsecured      1,887.31       1,664.94         1,664.94           0.00       0.00
 GATEWAY ONE LENDING & FINANCE   Unsecured           0.00    12,580.65        12,580.65            0.00       0.00
 GREAT AMERICAN FINANCE          Secured           785.24        785.24           785.24        785.24        8.75
 ILLINOIS DEPT OF REVENUE        Priority          479.21        420.51           420.51          43.71       0.00
 ILLINOIS DEPT OF REVENUE        Unsecured            NA         393.69           393.69           0.00       0.00
 INTERNAL REVENUE SERVICE        Unsecured            NA          15.08            15.08           0.00       0.00
 INTERNAL REVENUE SERVICE        Priority       1,090.00       1,596.48         1,596.48        165.96        0.00
 JEFFERSON CAPITAL SYSTEMS       Unsecured      5,895.00       6,008.18         6,008.18           0.00       0.00
 JEFFERSON CAPITAL SYSTEMS       Unsecured         600.00        665.05           665.05           0.00       0.00
 LVNV FUNDING                    Unsecured         814.00        916.79           916.79           0.00       0.00
 LVNV FUNDING                    Unsecured         530.00        574.29           574.29           0.00       0.00
 MEGAN CHURNOVIC                 Priority            0.00          0.00             0.00           0.00       0.00
 MERRICK BANK                    Unsecured      1,855.00       1,746.67         1,746.67           0.00       0.00
 NICOR GAS                       Unsecured            NA         205.54           205.54           0.00       0.00
 PORTFOLIO RECOVERY ASSOC        Unsecured         434.00        434.84           434.84           0.00       0.00
 CHARLES STROBECK                Unsecured         839.00           NA               NA            0.00       0.00
 CCS/FIRST SAVINGS BANK          Unsecured         400.00           NA               NA            0.00       0.00
 FNCC/LEGACY VICA                Unsecured      1,039.00            NA               NA            0.00       0.00
 SURGE CARD                      Unsecured         396.85           NA               NA            0.00       0.00
 SYNCHRONY/DISCOUNT TIRE         Unsecured         948.00           NA               NA            0.00       0.00
 VILLAGE OF LISLE                Unsecured         200.00           NA               NA            0.00       0.00
 US DEPARTMENT OF EDUCATION      Unsecured      9,861.00     10,266.63        10,266.63            0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 15-38372        Doc 71      Filed 04/18/19     Entered 04/18/19 08:42:12              Desc    Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00              $0.00
       Mortgage Arrearage                                     $0.00              $0.00              $0.00
       Debt Secured by Vehicle                                $0.00              $0.00              $0.00
       All Other Secured                                    $785.24            $785.24              $8.75
 TOTAL SECURED:                                             $785.24            $785.24              $8.75

 Priority Unsecured Payments:
        Domestic Support Arrearage                            $0.00              $0.00              $0.00
        Domestic Support Ongoing                              $0.00              $0.00              $0.00
        All Other Priority                                $2,016.99            $209.67              $0.00
 TOTAL PRIORITY:                                          $2,016.99            $209.67              $0.00

 GENERAL UNSECURED PAYMENTS:                             $39,117.37                $0.00            $0.00


 Disbursements:

         Expenses of Administration                             $4,282.61
         Disbursements to Creditors                             $1,003.66

 TOTAL DISBURSEMENTS :                                                                       $5,286.27


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 04/18/2019                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
